DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This office action is in response to the communication filed on 10/21/2021.  Claims 1-18, 20, 21 remain pending.                           

Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive.                         
In the remarks, Applicants made four arguments.                         
a)  The first argument:  Feng at least fails to disclose that, “the first control circuit is configured to couple the shift signal output terminal to the pixel signal output terminal according to the display input signal”, as recited in claim 1.  As described in paragraph [0092] and shown in figure 7 of Feng, the first control circuit 404 is configured to perform noise reduction on the pull-up node Q and the output terminal under control of a level of the pull-down node QB.  However, in Claim 1 of the present application, the first control circuit is configured to couple the shift signal output terminal CR and the pixel signal output terminal OUT, such that the noise at the pixel signal output terminal can be reduced via load capacitor and load resistors at the shift signal output terminal CR.  Thus, the noise reduction manners of Feng and the present application are completely different.                    
This argument is not persuasive.  First of all, Feng indeed clearly discloses that “the first control circuit is configured to couple the shift signal output terminal to the pixel signal output terminal according to the display input signal” as shown in the rejection below.  Secondly, it is in paragraph [0093], Feng discloses that “the first control circuit 404 is configured to perform noise reduction on the 
b)  The second argument:  Moreover, as shown in Figure 5 of Feng, the trigger signal output terminals CR of the respective shift register units are connected to the cascade signal lines 511, 512, and 513, and the pixel scanning signal output terminals OT of the respective shift register units are connected the output signal output terminals OT of the respective shift register units are connected the output signal lines 310, 320_1, 320_2, or 320_3, to provide shift pulse signals OP1, OP2_1, OP_2, or OP2_3.  When the output of the first shift register unit 410 is abnormal, the first shift register unit 410 is disconnected from both the cascade signal line 511 and the first output signal line 310, the first output signal line 310 and the repair signal line 200 are connected to each other, and the cascade line 511 and the first output signal line 310 are connected to each other.  Therefore, the trigger signal output terminal CR for providing the shift signal and the pixel signal output terminal OT are always disconnected.                           
This argument is not persuasive.  Nowhere in Feng discloses that “the trigger signal output terminal CR for providing the shift signal and the pixel signal output terminal OT are always disconnected”.                                    
The Office Action alleges that Figure 5 and Figure 7 and paragraphs [0093], [0094], and [0095] of Feng describe that, “the first control circuit 404 to couple the shift signal output terminal 320_1, 320_2, or 320_3 to the pixel signal output terminal OT according to the display input signal from display input circuit 402”.  However, the output signal lines 320_1, 320_2, or 320_3 are signal lines transmitting the shift pulse signals OP2_1, OP2_2, or OP2_3 from the pixel signal output terminals OT, and thus cannot be equivalent to the shift signal output terminal in Claim 1 of the present application.                    
This argument is not persuasive.  The shift register unit depicted in Figure 7 is labeled as the shift register unit 410, and it shows that first control circuit 404 is connected to both pixel scanning signal output terminal OT and trigger signal output terminal CR.  Therefore, the first control circuit 404 is configured to couple the shift signal output terminal CR to the pixel signal output terminal OT according to the display input signal from display input circuit 402.                              
d)  The fourth argument:  In addition, paragraph [0083] of Feng describes that, during normal operation, a signal output from the trigger signal output terminal CR and a signal output from the pixel scanning signal output terminal OT are the same.  Such description only indicates that the transistor M5 provides the output clock signal CLKB to the trigger signal output terminal CR while the transistor M6 provides the output clock signal CLKB to the pixel scanning signal output terminal OT.  That is, the CLKB signal is output at both of the trigger signal output terminal CR and the pixel scanning signal output terminal OT.  Those skilled in the art would not consider providing a first control circuit and coupling the shift signal output terminal to the pixel signal output terminal according to a display input signal, as recited in Claim 1, based on the disclosure of Feng.                    
This argument is not persuasive.  In paragraph [0093], Feng clearly teaches that when first node Q is a pull-up node, the display input circuit 402 is connected to the pull-up node Q and configured to input a display pull-up signal to the first pull-up node Q in response to a display input signal during a .                      

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-5, 7, 8, 15, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being obvious over Feng et al (US 2020/0035317), hereafter as Feng.                        
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Instant application has inventor, Can Yuan, but not prior art Feng et al (US 2020/0035317).  Instant application does not have inventor Meng Li, but Feng et al (US 2020/0035317).                 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of 
RE claims 1 and 20, Feng discloses the invention substantially as claimed.                 
Feng discloses that a shift register circuitry and a method for driving it, comprising a blanking input circuit, a display input circuit, an output circuit, and a first control circuit (see sections [0012], [0092] and figure 7; i.e., blanking input circuit 401, display input circuit 402, output circuit 403, first control circuit 404), wherein the blanking input circuit is configured to provide a blanking input signal to a pull-up control node and provide a blanking pull-up signal to a pull-up node and a first clock signal (see sections [0012], [0093] and figures 7/3B; i.e., the blanking input circuit 401 is connected to first node Q and to input a blanking pull-up signal to the first node Q and first clock signal CLK1); wherein the display input circuit is configured to provide a display pull-up signal to the pull-up node according to a display input signal (see sections [0012], [0093] and figure 7; i.e., the display input circuit 402 is connected to the first node Q and to input a display pull-up signal to the first node Q in response to a display input signal during a display period); wherein the output circuit is configured to provide an output signal to a shift signal output terminal (see sections [0012], [0093] and figure 7; i.e., output circuit 403 is connected to the first node Q and to output a composite signal to an output terminal under control of a level of the first node Q) and a pixel signal output terminal according to a voltage of the pull-up node (see sections [0012], [0062], [0093] and figures 3B/7; i.e., pixel signal output terminal OT according to a voltage of the pull-up node Q as the output terminal comprising pixel scanning signal output terminal OT and trigger signal output terminal CR, or that output circuit 403 of the shift register to output high level signal Gn to a pixel signal output terminal according to a voltage of the pull-up node Q, wherein the pixel signal output terminal connected to a gate line 105A of a corresponding pixel unit row in the array substrate); and wherein the first control circuit is configured to couple the shift signal output terminal to the pixel 
However, Feng may not disclose the identical circuitry setup/arrangements and its driving method as set forth in claims 1, 20 and 21.                                         
Feng teaches that when a shift register unit is operating normally, a signal output from the trigger signal output terminal CR and a signal output from the pixel scanning signal output terminal OT are the same (see section [0083]), as well as performing noise reduction to isolate an abnormal shift register unit (see sections [0093], [0095]) by providing a correct trigger signal for the adjacent second shift register unit 420_1, such that the first shift register unit 410 may be connected to the third shift register unit 420_2 which is separated apart the first shift register unit 410 by the second shift register unit 420_1 (see sections [0078], [0079]), in order to ensure proper output of the shift pulse signal and to help to improve product yield, improve maintenance efficiency, and reduce product manufacture cost (see section [0095]).  Feng’s noise reduction approach is a conventional design (see section [0094]).  The particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice.  See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).                            
RE claim 2, Feng in view of the rationale above disclose that wherein the first control circuit comprises a first transistor (see figure 3B and section [0062]; i.e., first transistor T1), and wherein a control electrode of the first transistor is coupled to a display input signal terminal to receive the display input signal, wherein a first electrode of the first transistor is coupled to the shift signal output terminal, and wherein a second electrode of the first transistor is coupled to the pixel signal output terminal (see figure 3B and section [0062]; i.e., control electrode of first transistor T1 is coupled to display input signal terminal Q to receive the display input signal, first electrode of first transistor T1 is coupled to the shift 
RE claims 3 and 21, Feng in view of the rationale above disclose that wherein the shift register circuitry and its driving method further comprises a second control circuit, and wherein the second control unit is configured to couple the shift signal output terminal to the pixel signal output terminal according to a first clock signal (see figures 3B/7; i.e., shift register unit 410 comprises second control circuit 405 to couple the shift signal output terminal CR to the pixel signal output terminal OT according to a first clock signal CLK1).                               
RE claim 4, Feng in view of the rationale above disclose that wherein the second control circuit comprises a second transistor, and wherein a control electrode of the second transistor is coupled to a first clock signal terminal to receive the first clock signal (see figure 7 and its associated depictions; i.e., second control circuit 405 comprises second transistor M12, control electrode of second transistor M12 coupled to first clock signal terminal CLKA to receive the first clock signal), wherein a first electrode of the second transistor is coupled to the shift signal output terminal (see figure 7; i.e., the first electrode of the second transistor M12 coupled to the shift signal output terminal CR), and wherein a second electrode of the second transistor is coupled to the pixel signal output terminal (see figure 7; i.e., second electrode of the second transistor M12 is coupled to the pixel signal output terminal OT).                          
RE claim 5, Feng in view of the rationale above disclose that wherein the blanking input circuit (see figure 7 and section [0093]; i.e., blanking input circuit 401) comprises: a charging sub-circuit configured to provide the blanking input signal to the pull-up control node according to a second clock signal (see figure 7; i.e., M15); a storage sub-circuit configured to store the blanking input signal from the charging sub-circuit (see figure 7; i.e., C3); and an isolation sub-circuit configured to provide the blanking pull-up signal to the pull-up node according to a voltage of the pull-up control node and a first clock signal (see figure 7; i.e., M17).                        

RE claim 8, Feng in view of the rationale above disclose that wherein the output circuit comprises a seventh transistor, an eighth transistor, and a second capacitor (see figure 7; i.e., output circuit 403 comprises seventh transistor M5 and eighth transistor M6 and second capacitor C4), wherein a control electrode of the seventh transistor is coupled to the pull-up node, wherein a first electrode of the seventh is coupled to a fourth clock signal terminal to receive a fourth clock signal as the output signal, and wherein a second electrode of the transistor is coupled to the shift signal output terminal (see figure 7; i.e., seventh transistor M5, control electrode of seventh transistor M5 coupled to pull-up node Q, first electrode of M5 coupled to 4th clock signal CLKB, 2nd electrode of M5 coupled to shift signal output terminal CR); wherein a control electrode of the eighth transistor is coupled to the pull-up node, wherein a first electrode of the eighth transistor is coupled to the fourth clock signal terminal to receive the fourth clock signal as the output signal, and wherein a second electrode of the eighth transistor is coupled to the pixel signal output terminal (see figure 7; i.e., M6 is the 8th transistor); and wherein a first end of the second capacitor is coupled to the pull-up node, and wherein a second end of the second capacitor is coupled to the second electrode of the seventh transistor (see figure 7; i.e., 1st end of capacitor C4 coupled to pull-up node Q, second end of the capacitor C4 coupled to 2nd electrode of the 7th transistor M5).                           

RE claim 18, Feng in view of the rationale above disclose that wherein the shift signal output terminal of the stage shift register circuitry at the (n+3)th provides a display reset signal to the stage shift register circuitry at the nth stage (see figures 7/2/10; i.e., display reset circuit 407).                       

Allowable Subject Matter
Claims 6, 9-14, 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.                          

Conclusion      
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    
						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    

FFT
March 09, 2022